PER CURIAM.
Following a jury trial in an action for damages for personal injuries received in an automobile collision accident, a verdict was rendered for the defendants, and judgment entered thereon. Plaintiff filed a timely motion for new trial. The trial judge granted the motion and ordered a new trial. The grounds therefor as stated in the order were that the verdict was against the manifest weight of the evidence; that the verdict rendered shocked the judicial conscience; that the verdict was influenced by considerations beyond and outside the record; and that the trial judge was of the opinion he had committed error by denying a motion of the plaintiff for mistrial, made during closing argument. Upon consideration of the record and briefs we are impelled to conclude that the action of the trial court in granting a new trial was not an abuse of discretion, and should be affirmed on authority of Cloud v. Fallis, Fla.1959, 110 So.2d 669; Bennett v. Jacksonville Expressway Authority, Fla.1961, • 131 So.2d 740; New Deal Cab Co. v. Meyer, Fla.App.1962, 139 So.2d 189.
Affirmed.